Title: To Alexander Hamilton from George Clymer, [28 September 1792]
From: Clymer, George
To: Hamilton, Alexander



Sir
[Pittsburgh, September 28, 1792]

The last article in the order of my instructions was as I conceived to be the first on my arrival here—for as my reception should be so might be my success in every of my objects. I therefore obtained a meeting with several of the principal characters, and the better to gain their confidence made a full disclosure to them of my whole business. They all of them gave assurances that the town of Pittsburgh had no representation whatever in the committee which sat there on the 21 August, nor as they believed the County of Allegany at large, and that the town had not been at all in sentiment with the committee. I observed that as the proceedings of the committee stood published to the world it appeared otherwise, and as Pittsburgh was well known through the Union as the capital of the western Country the more effect it gave to those proceedings; but as the town took in reality no part therein a publick disavowal of them would be honourable to it and well thought of by government. They replied that as individuals such declaration would not well become them, but that they would take measures to assemble the inhabitants on the occasion—And there is a call for them accordingly for tomorrow evening. I have recommended to some of the Gentlemen that if the attempt at something beyond it has a chance of provoking an opposition the end of which might not be foreseen, to confine themselves simply to a disavowal of the proceedings in question on the score of having had no part therein.
Understanding that Mr Cannon, their chairman was not a man of the strongest mind I requested General Wayne to send for him under pretence of consulting him about supplies &c—and by this means obtained a private interview with him. I represented to him his particular predicament as the chairman in a light so strong as thoroughly to frighten him. He asked my advice. I then hinted that a publick declaration that having now had time to reflect on the business of the Committee he disapproved of it, and of the part he had had in it, engaging my honour in that case to represent him favourably to government, which having its choice of objects might pass him by in a prosecution. He promised to give the matter a very serious consideration and if he does not soon fall into bad hands some fruit may be expected from it. A desertion in one set up as a leader would I conceive go further to break the measures of this seditious confederacy than even the most successful prosecution. Why I make any present mention of this Affair is that if it should be thought well of, any process with respect to him might be suspended for a little while until the part he takes shall be known.
Captain Faulkener’s deposition is just finished and comes under cover—as will that of some others. It being represented to me on all hands that I cannot venture to shew my self in Washington I have written to the judge of the district (state) Court to take depositions—and have named the persons to him who may be examined.
I had written this length for the post when I was honoured with yours of the 21st. This in some measures confines my measures to the Washington transactions and gives a new designation to the witnesses who are now to proceed to York instead of Philadelphia. These additional instructions I shall pay due regard to. In my passage upwards through the different Counties I had the most satisfactory assurances of a pretty general acquiescence in the Excise—the people of the Country having had time to compare its lightness with the heaviness of a tax in any other form. I believe that some examples being made to justice that but little difficulty will attend its execution. I should however make some exceptions here—several gentlemen friends to the government having told me that the scarcity of specie in this Country will always make a natural difficulty in the collection even when opposition ceases—the distillations being very extensive indeed.
I have the honour to be   Sir   Your most obedt servt
Geo Clymer
Pittsburgh Sept. 28. 1792.
Secretary of the Treasury.


I shall now either bring the depositions with me or send them on to York instead of transmitting them to Philadela.
